Citation Nr: 1201990	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-39 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for a bilateral hearing loss disability and assigned a noncompensable rating. 

The Veteran testified at an October 2011 Travel Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an initial compensable rating for his service-connected bilateral hearing loss disability.  For the following reasons, the Board finds that further development is warranted to ensure a complete and current record before this appeal can be properly adjudicated.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the veteran in the development of a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The duty to assist includes conducting a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

Here, the Veteran was last afforded a VA audiological examination, performed by QTC Medical Group (QTC), in December 2006.  Thus, it has been over five years since a VA examination was performed.  Moreover, the evidence of record suggests that the Veteran's hearing has worsened in the interim.  In this regard, an April 2008 VA treatment record, which reflects the results of audiological testing, shows a worsening of hearing acuity compared with the December 2006 VA QTC examination.  The Veteran also testified at the October 2011 hearing that his hearing had worsened since he was last examined.  Accordingly, on remand, a new VA audiological examination should be performed.  In addition to conducting puretone threshold and speech recognition testing, the examiner should also address any functional impairment caused by the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board notes that the Veteran has not been sent a VCAA notice letter informing him of the requirements for establishing the degree of disability.  On remand, the agency of original jurisdiction (AOJ) should take this opportunity to send the Veteran such a letter.

The AOJ should also take this opportunity to obtain the Veteran's recent outstanding VA treatment records dating from April 2008 pertaining to his hearing problems.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a VCAA notice letter informing him of the requirements for establishing the degree of disability.  The letter should comply with all current, controlling legal guidance.  A copy of this letter should be associated with the claims file. 

2. The Veteran's outstanding VA treatment records pertaining to hearing loss dating from April 2008 should be obtained and associated with the claims file. 

3. The AOJ should schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss disability.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

The examiner should conduct all indicated tests and studies, to include a puretone threshold test and a speech discrimination test using the Maryland CNC wordlist.  The examiner should also address any functional impairment caused by the Veteran's hearing loss disability. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


